related to an ineffective assistance claim, the allegedly ineffective counsel must

produce the requested information without undue delay.

      Second, the court holds that the procedures set forth in Crim. P. 35(c)(3)(V)

in no way modify section 18-1-417. No provision in Crim. P. 35(c)(3)(V) mentions

section 18-1-417 or deals with attorney-client confidentialities. Contrary to one of

the contentions advanced in this case, the scope of the statutory waiver is

contingent on the nature of the ineffective assistance claim lodged, not on any

action taken by the court pursuant to Crim. P. 35(c)(3)(V).

      The court recognizes, however, that prosecutors will generally wait to seek

confidential information related to an ineffective assistance claim until, pursuant

to Crim. P. 35(c)(3)(V), the court has requested a response from them or set a

hearing. This is the preferred practice. Given the importance of the protection

afforded confidential attorney-client information, prosecutors would do well to

avoid requesting access to such information until they have a need for it.

      Third, the court holds that it is improper for prosecutors to request an order

or use a Crim. P. 17 subpoena duces tecum (“SDT”) to attempt to access the

confidential information covered by section 18-1-417(1).       In light of section

18-1-417(1), there’s no need to seek an order or use an SDT. And, since the

statutory waiver is cabined by the nature of the ineffective assistance claim, it is

improper for prosecutors to ever request the production of confidential
information that’s unrelated to the claim. Hence, whether through an order or an

SDT, attempting to compel the production of the allegedly ineffective counsel’s

entire case file without regard to the nature of the claim runs afoul of Colorado

law.

       Fourth, the court holds that the prosecution doesn’t have an inherent right

to an in camera review of the allegedly ineffective counsel’s case file—even if the

purpose of the review is to ensure that all the information subject to the waiver

will be produced. In camera disclosure to the court is still a disclosure, and even

if it goes no further and the court declines to share any documents with the parties,

the review itself could have a chilling effect on attorneys and their clients,

especially if prosecutors are able to frequently and easily obtain in camera review.

Prosecutors must trust that the allegedly ineffective counsel will proceed in

accordance with all ethical duties.

       Finally, the court holds that after the allegedly ineffective counsel has

produced the confidential information covered by the automatic waiver in

section 18-1-417(1), the court may grant a request for an in camera review of the

allegedly ineffective counsel’s entire case file if the prosecution first clears the

hurdle erected in People v. Madera, 112 P.3d 688, 691 (Colo. 2005). As relevant here,

under Madera, the prosecution must have a reasonable good faith belief that in

camera inspection of the allegedly ineffective counsel’s case file will reveal that the
additional information sought falls within the statutory waiver. 112 P.3d at 691.

In the event the court finds that the prosecution has satisfied the Madera standard,

it should order the allegedly ineffective counsel to produce the entire case file for

an in camera review to determine whether there is additional information related

to the ineffective assistance claim. After any in camera review, the court must

disclose to the prosecution claim-related information not previously produced.
                  The Supreme Court of the State of Colorado
                  2 East 14th Avenue • Denver, Colorado 80203

                                   2022 CO 14

                     Supreme Court Case No. 21SA308
                  Original Proceeding Pursuant to C.A.R. 21
 Weld County District Court Case Nos. 15CR74, 16CR671, 18CR273 & 18CR686
                    Honorable Timothy G. Kerns, Judge

                                       In Re
                                     Plaintiff:

                       The People of the State of Colorado,

                                         v.

                                   Defendant:

                             Jared Cortes-Gonzalez.

                              Rule Made Absolute
                                    en banc
                                March 21, 2022


Attorneys for Plaintiff:
Michael J. Rourke, District Attorney, Nineteenth Judicial District
Travis M. Winter, Deputy District Attorney
      Greeley, Colorado

Attorneys for Defendant:
Megan A. Ring, Public Defender
Megan Bishop, Deputy Public Defender
Michele Newell, Deputy Public Defender
Ashley E. Sullivan, Deputy Public Defender
      Greeley, Colorado
Attorney for Respondent Stephanie Perkins:
Reppucci Law Firm, P.C.
Jonathan D. Reppucci
      Denver, Colorado

Attorneys for Respondent Weld County District Court:
Philip J. Weiser, Attorney General
Michael Kotlarczyk, Assistant Attorney General
      Denver, Colorado

Attorneys for Amici Curiae Office of Alternate Defense Counsel and Colorado
Criminal Defense Bar:
Law Offices of Ann M. Roan, LLC
Ann M. Roan
      Boulder, Colorado




JUSTICE SAMOUR delivered the Opinion of the Court, in which CHIEF
JUSTICE BOATRIGHT, JUSTICE MÁRQUEZ, JUSTICE HOOD, JUSTICE
GABRIEL, JUSTICE HART, and JUSTICE BERKENKOTTER joined.



                                     2
JUSTICE SAMOUR delivered the Opinion of the Court.

¶1    A party may not use the attorney-client privilege as both a shield and a

sword. This is by no means breaking news. Indeed, the rule’s vintage is the late

1800s. See Hunt v. Blackburn, 128 U.S. 464 (1888). In Blackburn, the Supreme Court

explained, in the simplest of terms, that “[w]hen Mrs. Blackburn entered upon a

line of defense which involved what transpired between herself and

Mr. Weatherford [her attorney], and respecting which she testified, she waived her

right to object to his giving his own account of the matter.” Id. at 470–71. The

Court viewed this proposition as so self-evident that it supported it with neither

authority nor analysis. See Bittaker v. Woodford, 331 F.3d 715, 719 (9th Cir. 2003).

¶2    In the ensuing centuries, courts and commentators alike have come to call

this rule “the fairness principle”—a label that fits like a glove. If, facing an

ineffective assistance of counsel claim from a client who has placed attorney-client

confidentialities at issue, an attorney were precluded from testifying about those

confidentialities, it would unfairly set up a procedural mousetrap and inhibit, if

not altogether derail, the truth-finding process.        Without a waiver of the

attorney-client privilege, such a client would be permitted to use the privilege not

only as intended—a shield to protect attorney-client confidentialities—but also as

a sword to pursue an ineffective assistance claim based on those very

confidentialities. Talk about unfair.



                                          3
¶3     Not surprisingly, the parties in this interlocutory appeal see eye-to-eye on

the fairness principle. They lock horns, however, on how exactly it should be

effectuated in the context of a postconviction Crim. P. 35(c) claim of ineffective

assistance of counsel. Today we hope to illuminate this dimly lit area of Colorado

law.

¶4     First, we hold that whenever a defendant alleges ineffective assistance of

counsel, the defendant automatically waives the attorney-client privilege, as well

as any other confidentiality, between counsel and the defendant, but only with

respect to the information that is related to the ineffective assistance claim.

See § 18-1-417(1), C.R.S. (2021). Such a waiver extends to attorney work product

and to any confidentiality between the defendant or counsel and any expert

witness retained or appointed in connection with the defendant’s legal

representation. Id.1

¶5     Nothing in section 18-1-417(1) renders the applicable waiver discretionary.

The waiver is automatic.      And, with the prohibition on the disclosure of

attorney-client confidentialities removed, the allegedly ineffective counsel has no




1 Because the parties largely focus on the attorney-client privilege, so do we. For
the sake of convenience, we sometimes refer to attorney-client confidentialities as
“confidentialities,” “confidential attorney-client information,” or “confidential
information.”


                                         4
reason to refuse to discuss with, or disclose to, the prosecution such

confidentialities, so long as they are related to the ineffective assistance claim

advanced. Thus, when the prosecution properly requests confidential information

related to an ineffective assistance claim, the allegedly ineffective counsel must

produce the requested information without undue delay.

¶6    Second, we hold that the procedures set forth in Crim. P. 35(c)(3)(V) in no

way modify section 18-1-417.     No provision in Crim. P. 35(c)(3)(V) mentions

section 18-1-417 or deals with attorney-client confidentialities.     Contrary to

alternate defense counsel’s contention, the scope of the statutory waiver is

contingent on the nature of the ineffective assistance claim lodged, not on any

action taken by the court pursuant to Crim. P. 35(c)(3)(V).

¶7    We recognize, however, that prosecutors will generally wait to seek

confidential information related to an ineffective assistance claim until, pursuant

to Crim. P. 35(c)(3)(V), the court has requested a response from them or set a

hearing. In our view, this is the preferred practice. Given the importance of the

protection afforded confidential attorney-client information, prosecutors would

do well to avoid requesting access to such information until they have a need for

it.

¶8    Third, we hold that it is improper for prosecutors to request an order or use

a Crim. P. 17 subpoena duces tecum (“SDT”) to attempt to access the confidential



                                         5
information covered by section 18-1-417(1). The statutory waiver is automatically

triggered by the assertion of an ineffective assistance claim, and the scope of that

waiver is moored to the nature of the claim. There’s no need to seek an order or

use an SDT.

¶9    Relatedly, because the statutory waiver is cabined by the nature of the

ineffective assistance claim, it is improper for prosecutors to ever request the

production of confidential information that’s unrelated to the claim.         Hence,

whether through an order or an SDT, attempting to compel the production of the

allegedly ineffective counsel’s entire case file without regard to the nature of the

claim runs afoul of Colorado law.

¶10   Fourth, we hold that the prosecution doesn’t have an inherent right to an in

camera review of the allegedly ineffective counsel’s case file—even if the purpose

of the review is to ensure that all the information subject to the waiver will be

produced. As we’ve previously recognized, in camera disclosure to the court is

still a disclosure, and even if it goes no further and the court declines to share any

documents with the parties, the review itself could have a chilling effect on

attorneys and their clients, especially if prosecutors are able to frequently and

easily obtain in camera review.       Prosecutors must trust that the allegedly

ineffective counsel will proceed in accordance with all ethical duties.




                                          6
¶11      Finally, we hold that after the allegedly ineffective counsel has produced the

confidential information covered by the automatic waiver in section 18-1-417(1),

the court may grant a request for an in camera review of the allegedly ineffective

counsel’s entire case file if—and only if—the prosecution clears the hurdle we

erected in People v. Madera, 112 P.3d 688, 691 (Colo. 2005). As relevant here, under

Madera, the prosecution must have a reasonable good faith belief that in camera

inspection of the allegedly ineffective counsel’s case file will reveal that the

additional information sought falls within the statutory waiver. 112 P.3d at 691.

In the event the court finds that the prosecution has satisfied the Madera standard,

it should order the allegedly ineffective counsel to produce the entire case file for

an in camera review to determine whether there is additional information related

to the ineffective assistance claim. After any in camera review, the court must

disclose to the prosecution claim-related information not previously produced.

                                I. Procedural History

¶12      Jared Cortes-Gonzalez picked up four felony cases in Weld County. In

November 2018, he entered into a global disposition that required him to plead

guilty in all four cases, including two in which he faced complaints to revoke his

probation. The plea agreement indicated that, while the sentences would be

within the court’s discretion, the cumulative prison term would not exceed twenty

years.     In mid-January 2019, the district court sentenced Cortes-Gonzalez in



                                            7
accordance with the plea agreement to an aggregate term of twenty years in

prison.

¶13   Two weeks later, Cortes-Gonzalez filed a “Motion to Consider 35-C,”

alleging that his attorney (the “public defender”) had provided ineffective

assistance by failing to accurately advise him of the plea agreement’s potential

punishment. According to Cortes-Gonzalez, the public defender had represented

to him that he would be sentenced to either eight years in a “halfway house” or

eight to twelve years in prison. Cortes-Gonzalez added that the public defender

had coerced him into executing the plea agreement.

¶14   The day after receiving Cortes-Gonzalez’s motion, the district court

appointed alternate defense counsel to represent him.             Nevertheless,

Cortes-Gonzalez proceeded to file additional pro se motions alleging ineffective

assistance of counsel and seeking to withdraw his November 2018 guilty pleas.

¶15   More than two years later, in April 2021, alternate defense counsel

submitted a supplemental Crim. P. 35(c) motion. In support of Cortes-Gonzalez’s

request to withdraw his guilty pleas, she advanced a two-pronged ineffective

assistance claim: (1) Cortes-Gonzalez’s guilty pleas were not entered knowingly

because he was not fully aware of the sentencing consequences he faced under the

plea agreement; and (2) a language barrier prevented Cortes-Gonzalez from

entering his guilty pleas knowingly and voluntarily. Thereafter, Cortes-Gonzalez



                                       8
submitted yet another pro se motion, this time asserting that the public defender

had provided ineffective assistance by failing to file a motion for reconsideration

of his sentences.

¶16   In June 2021, the prosecution asked the district court to issue an order

finding a “waiver of all confidential attorney-client privileges or relationships

affected by the pursuit” of the Crim. P. 35(c) ineffective assistance claim. The court

granted the motion the next day. Two weeks later, the prosecution served an SDT

on the public defender to compel the production under seal of “ANY AND ALL

papers, documents, and records” in her possession related to Cortes-Gonzalez’s

four cases. The public defender objected to the SDT. She conceded that the

ineffective assistance claim impliedly waived the attorney-client privilege to some

extent, but she maintained that it was improper for the court to require her to

produce her case files in their entirety. Doubling down, the prosecution requested

that the court order the public defender to either produce her entire case files for

an in camera review or show cause as to why she was refusing to comply with the

SDT. The court granted the motion and scheduled a subpoena return hearing.

¶17   Two days before the hearing, the public defender filed a motion to

reconsider. She again argued that any confidential information unrelated to the

ineffective assistance claim was off-limits.




                                          9
¶18   The public defender brought two copies of each of her case files to the

hearing: an unredacted copy and a copy with redactions based on the nature of

Cortes-Gonzalez’s ineffective assistance claim and the corresponding scope of the

waiver. She again made clear that, although she had no issue giving the redacted

copies to the prosecution, she opposed releasing (even to the court for an in camera

review) the unredacted copies. Without objection, the court released the redacted

copies to the prosecution. The court then ordered the public defender, over her

objection, to turn over the unredacted copies for an in camera review. But it did

so without making any findings or undertaking any legal analysis.

¶19   The court seemed persuaded by the prosecution’s concerns about having to

accept the public defender’s representation that all of the information related to

Cortes-Gonzalez’s ineffective assistance claim had been disclosed in the redacted

copies of her case files. The following exchange reflects the court’s rationale:

      COURT:                   So, I understand the standard. I guess the
                               question I have is how do I know that there’s
                               portions of the file that [are unrelated] to the
                               [Crim. P. 35(c)] Petition unless I review both
                               the redacted and unredacted?

      PUBLIC DEFENDER: And, Judge, to that, I would argue that it’s the
                       same anytime anyone subpoenas anything
                       specifically. We are here to bring documents
                       that we feel are responsive to the particular
                       35(c) and this SDT . . . .

      COURT:                   I don’t want to be flippant, but—



                                         10
         PUBLIC DEFENDER: No, I know.

         COURT:                 Would the standard be the same? I’m going
                                to rely on the District Attorney or the Greeley
                                Police Department to produce what’s
                                responsive and I don’t have to review it?

¶20      The court deferred its in camera review for three days to afford the public

defender an opportunity to file a C.A.R. 21 petition in our court. The public

defender then promptly filed a C.A.R. 21 petition, and we issued a rule to show

cause.

                             II. Original Jurisdiction

¶21      Our first order of business is to explain why we decided to exercise our

original jurisdiction pursuant to C.A.R. 21. C.A.R. 21 gives us sole discretion to

exercise our original jurisdiction. See C.A.R. 21(a)(1). We are mindful, however,

that an original proceeding under C.A.R. 21 is extraordinary in nature and is

limited both in its purpose and availability. Rademacher v. Greschler, 2020 CO 4,

¶ 20, 455 P.3d 769, 772. Consequently, as pertinent here, we have limited the

exercise of our original jurisdiction to such circumstances as when “an appellate

remedy would be inadequate, . . . a party may otherwise suffer irreparable harm,

or . . . a petition raises issues of significant public importance that we have not yet

considered.” People v. Sherwood, 2021 CO 61, ¶ 13, 489 P.3d 1233, 1238 (quoting

People v. Lucy, 2020 CO 68, ¶ 11, 467 P.3d 332, 335).




                                          11
¶22   In her C.A.R. 21 petition, the public defender argued that an original

proceeding was her only remedy. We agreed.

¶23   An order erroneously requiring disclosure of information protected by the

attorney-client privilege—even to the court for an in camera review—cannot be

cured on direct appeal. After all, you can’t unring a bell. Once an improper

disclosure has occurred, the damage has been done, regardless of the ultimate

outcome of any direct appeal. See Rademacher, ¶ 21, 455 P.3d at 773. Accordingly,

we deemed it appropriate to exercise our original jurisdiction in this matter.

                            III. Standard of Review

¶24   Whether the district court erred in requiring the production of the public

defender’s unredacted case files for an in camera review turns largely on

section 18-1-417, which we interpret de novo. See Hunsaker v. People, 2021 CO 83,

¶ 15, 500 P.3d 1110, 1114 (noting that we review questions of statutory

interpretation de novo). And to the extent that our analysis isn’t rooted in our

reading of section 18-1-417, it entails a question of law, which we likewise review

de novo. See Rudnicki v. Bianco, 2021 CO 80, ¶ 12, 501 P.3d 776, 779.

                                  IV. Analysis

¶25   We begin with a general discussion of the attorney-client privilege. We then

pivot to interpret section 18-1-417, which provides an automatic waiver of that

privilege with respect to information related to a criminal defendant’s ineffective



                                        12
assistance claim. Lastly, we address the specific contentions advanced by the

parties. Because we ultimately conclude that the district court erred, we make

absolute the rule to show cause.

                          A. Attorney-Client Privilege

¶26   The attorney-client privilege covers “confidential matters communicated by

or to the client in the course of obtaining counsel, advice, or direction with respect

to the client’s rights or obligations.” Madera, 112 P.3d at 690 (quoting People v.

Lesslie, 24 P.3d 22, 26 (Colo. App. 2000)). Such communications “must remain

confidential to insure the proper functioning of the legal system.” Nat’l Farmers

Union Prop. & Cas. Co. v. Dist. Ct., 718 P.2d 1044, 1046 (Colo. 1986). As we’ve

explained, adhering to “the obligation to hold inviolate the confidences developed

in the attorney-client relationship not only facilitates the full development of facts

essential to proper representation of the client but also encourages the general

public to seek early legal assistance.” Id. at 1047.

¶27   Only the client, the holder of the attorney-client privilege, may waive it.

Rademacher, ¶ 23, 455 P.3d at 773. But such a waiver may be express or implied. Id.

When the defendant in a criminal case raises a claim of ineffective assistance of

counsel, the defendant impliedly waives the attorney-client privilege as to any

attorney-client confidentialities relevant to the claim. Madera, 112 P.3d at 691. As




                                          13
we observed in Madera, echoing what the Ninth Circuit Court of Appeals had said

regarding the fairness principle:

        [I]mplied waiver in these circumstances is comparable to a situation
        where the trial court “gives the holder of the privilege a choice: If you
        want to litigate this claim, then you must waive your privilege to the
        extent necessary to give your opponent a fair opportunity to defend
        against it.” [Bittaker, 331 F.3d at 720] (calling this concept “the fairness
        principle”). We agree with the Bittaker court that finding an implied
        waiver is necessary to “ensure compliance with the fairness
        principle.” Id. at 728.

Madera, 112 P.3d at 691.

¶28     Approximately a month before we issued our decision in Madera, our

General Assembly codified the concept of an implied waiver of the attorney-client

privilege with respect to confidentialities relevant to an ineffective assistance claim

in a criminal case. See § 18-1-417.2 We turn to section 18-1-417 now.

                                  B. Section 18-1-417

¶29     Section 18-1-417, “Ineffective assistance of counsel claims—waiver of

confidentiality,” states:

        (1) Notwithstanding any other provision of law, whenever a
        defendant alleges ineffective assistance of counsel, the defendant
        automatically waives any confidentiality, including attorney-client
        and work-product privileges, between counsel and defendant, and
        between the defendant or counsel and any expert witness retained or
        appointed in connection with the representation, but only with
        respect to the information that is related to the defendant’s claim of



2   We did not discuss section 18-1-417 in Madera.


                                            14
      ineffective assistance.     After the defendant alleges ineffective
      assistance of counsel, the allegedly ineffective counsel and an expert
      witness may discuss with, may disclose any aspect of the
      representation that is related to the defendant’s claim of ineffective
      assistance to, and may produce documents related to such
      representation that are related to the defendant’s claim of ineffective
      assistance to the prosecution without the need for an order by the
      court that confidentiality has been waived.

      (2) If the allegedly ineffective counsel or an expert witness has
      released his or her file or a portion thereof to defendant or defendant’s
      current counsel, defendant or current counsel shall permit the
      prosecution to inspect and copy any or all portions of the file that are
      related to the defendant’s claim of ineffective assistance upon request
      of the prosecution.

¶30   The first sentence of subsection (1) establishes an automatic waiver of the

attorney-client privilege whenever the defendant in a criminal case lodges an

ineffective assistance claim, but only with respect to information related to the

claim. § 18-1-417(1). This automatic waiver, though limited in scope by the nature

of the claim, casts a wide net.       It covers the attorney-client and attorney

work-product privileges, as well as any other confidentiality between the

allegedly ineffective counsel and the defendant. Id. Additionally, it extends to

confidentialities between the defendant or the allegedly ineffective counsel and

any expert witness retained. Id.

¶31   Alternate defense counsel argues that, in response to a proper request by the

prosecution, the allegedly ineffective counsel is permitted, but not required, to

provide confidential information related to the ineffective assistance claim filed.



                                         15
In so doing, she relies on the repeated use of the word “may” in the second

sentence of subsubsection (1): “[T]he allegedly ineffective counsel and an expert

witness may discuss with, may disclose any aspect of the representation . . . , and

may produce documents related to such representation . . . .”            § 18-1-417(1)

(emphases added). The public defender appears to adopt a similar view in her

reply brief. We disagree with this interpretation of subsection (1).

¶32   Subsection (1) provides, in no uncertain terms, that the waiver is automatic:

“[W]henever a defendant alleges ineffective assistance of counsel, the defendant

automatically waives any confidentiality, including [the] attorney-client . . .

privilege[], between counsel and defendant . . . .” Id. (emphasis added). This plain

language clearly establishes that the waiver happens automatically the moment a

criminal defendant alleges ineffective assistance of counsel.          See Ronquillo v.

EcoClean Home Servs., Inc., 2021 CO 82, ¶ 22, 500 P.3d 1130, 1135 (explaining that

we ascertain legislative intent by giving the plain language of a statute its

commonly accepted and understood meaning).

¶33   When a statute doesn’t define a particular term, “we may consider a

definition in a recognized dictionary.” Cowen v. People, 2018 CO 96, ¶ 14, 431 P.3d

215, 218. Automatic means: “(Of a device or process) working with little or no

direct human control.     Done or occurring spontaneously, without conscious

thought or intent.” Automatic, Black’s Law Dictionary (11th ed. 2019); accord



                                        16
Merriam-Webster Dictionary, https://www.merriam-webster.com/dictionary/

automatic (defining automatic as “largely or wholly involuntary,” “acting or done

spontaneously or unconsciously,” or “done or produced as if by machine:

mechanical”) [https://perma.cc/9C5B-8TZQ].

¶34   It follows that when something is automatic, it occurs spontaneously,

unconsciously, or largely or wholly involuntarily. This leaves no room for the

exercise of discretion. Had the legislature intended to make the statutory waiver

discretionary, it presumably would have said so. It certainly wouldn’t have used

the word “automatically” to describe how the attorney-client privilege is waived

when a defendant brings an ineffective assistance claim.

¶35   And,    with   the   prohibition   on   the   disclosure   of   attorney-client

confidentialities removed, the allegedly ineffective counsel has no reason to refuse

to discuss with, or disclose to, the prosecution such confidentialities, so long as

they are related to the ineffective assistance claim advanced. That is, after an

ineffective assistance claim is lodged, if the prosecution properly requests access

to confidential attorney-client information related to the claim, the allegedly

ineffective counsel has no grounds to object to the request.

¶36   The second sentence of subsection (1), which uses the word “may,” doesn’t

alter our conclusion. As pertinent here, we understand that sentence as simply

conveying that, since the waiver is automatically triggered by an ineffective



                                         17
assistance claim, once such a claim is advanced, the allegedly ineffective counsel

is no longer prohibited from discussing with, or disclosing to, the prosecution any

confidential information related to that claim. In other words, “may” here is not

used to grant discretion; it’s used to remove a prohibition—as in, the allegedly

ineffective counsel now “may” disclose something, whereas before counsel was

prohibited from doing so.

¶37   Notably, construing subsection (1) as alternate defense counsel and the

public defender urge would risk rendering it internally inconsistent. The first

sentence would establish an automatic waiver, which would eliminate any basis

for the allegedly ineffective counsel to refuse to provide the prosecution the

attorney-client confidentialities related to the ineffective assistance claim

advanced, while the second sentence would make such disclosures by the

allegedly ineffective counsel wholly discretionary. That would be problematic

because we’re required to read all parts of a statute consistently, harmoniously,

and sensibly. See People v. Weeks, 2021 CO 75, ¶ 26, 498 P.3d 142, 151.

¶38   Additionally, since section 18-1-417 cites no criteria or factors to guide the

allegedly ineffective counsel’s discretion, the interpretation proposed by alternate

defense counsel and the public defender would permit the allegedly ineffective

counsel to refuse to hold discussions with, or make disclosures to, the prosecution

for any arbitrary reason. Nothing in the language used by the legislature supports



                                        18
this radical construction of section 18-1-417, which would inevitably lead to

absurd results. Of course, we’re required to avoid a statutory interpretation that

yields an absurd result. Weeks, ¶ 26, 498 P.3d at 152.

¶39   Moreover, were we to read subsection (1) as alternate defense counsel and

the public defender seem to, it would likely lead to litigation. Upon a proper

request from the prosecution for confidential attorney-client information, the

allegedly ineffective counsel could simply decline to provide it without an

explanation.     The prosecution would then be forced to seek the court’s

intervention, and the court would be tasked with resolving the dispute. This is

not   what     the   legislature   envisioned   in   promulgating     section 18-1-417.

See § 18-1-417(1) (indicating that the disclosures by the allegedly ineffective

counsel are to be made “without the need for an order by the court that

confidentiality has been waived”). Nor is it consistent with our decision in Madera.

112 P.3d at 693 (“With the guidance given in this opinion, we expect that the

parties in this case and in similar future cases will be able to resolve their discovery

disputes without court intervention.”).

¶40   Alternate defense counsel and the public defender nevertheless point to

subsection (2) in support of their position. See § 18-1-417(2) (“If the allegedly

ineffective counsel or an expert witness has released his or her file or a portion

thereof to defendant or defendant’s current counsel, defendant or current counsel



                                          19
shall permit the prosecution,” upon request, to inspect and copy any materials

related to the ineffective assistance claim). Subsection (2)’s use of the word “shall,”

they insist, stands in stark contrast to subsection (1)’s use of the word “may.”

Thus, posit alternate defense counsel and the public defender, the only time

“shall” applies and any action is required is when the allegedly ineffective counsel

or a retained expert witness has already released his or her case file (or a portion

of it) to the defendant or current counsel. We remain unpersuaded.

¶41   Subsection (1) makes clear that an automatic waiver occurs as soon as an

ineffective assistance claim is made. Therefore, upon the filing of an ineffective

assistance claim, if the prosecution properly requests confidential attorney-client

information related to the claim, the allegedly ineffective counsel has no basis to

refuse the request.    Subsection (2), in turn, addresses the situation in which,

following the filing of an ineffective assistance claim, the allegedly ineffective

counsel provides confidential attorney-client information to the defendant or the

defendant’s current counsel. If that occurs, then the defendant or current counsel

“shall” share the confidential information related to the claim with the prosecution

upon request.

¶42   That the legislature elected to use “may” in subsection (1), even though it

used “shall” in subsection (2), doesn’t mean that it intended to make the former

discretionary.   Rather, the legislature simply chose to frame the waiver in



                                          20
subsection (1) as removing the prohibition on the allegedly ineffective counsel

regarding the disclosure of attorney-client confidentialities.      The legislature

couldn’t have framed subsection (2) similarly because neither the defendant (the

holder of the attorney-client privilege) nor current counsel (who wasn’t privy to

the confidentialities in question) is bound by the prohibition.

¶43   We are not persuaded otherwise by Crim. P. 35(c)(3)(V). As we demonstrate

next, alternate defense counsel’s reliance on that part of Crim. P. 35 is misplaced.

                              C. Crim. P. 35(c)(3)(V)

¶44   Alternate defense counsel contends that the allegedly ineffective counsel

cannot provide the prosecution access to confidential attorney-client information

until, pursuant to Crim. P. 35(c)(3)(V), the court decides to hold a hearing because

it is only then that the scope of the subsection (1) waiver can be delineated. And,

continues alternate defense counsel, subsection (2) is silent as to when the

disclosures required by current counsel must be made, so that part of the statute,

too, has to be read in conjunction with Crim. P. 35(c)(3)(V).           Interpreting

section 18-1-417 through the Crim. P. 35(c)(3)(V) prism, avers alternate defense

counsel, reveals that the allegedly ineffective counsel and current counsel “need

not and, in fact, cannot determine which documents, if any,” relate to the

ineffective   assistance   claim   filed   until the   court, acting   pursuant to

Crim. P. 35(c)(3)(V), sets a hearing. We disagree.



                                           21
¶45      Crim. P. 35, “Postconviction Remedies,” permits a defendant “aggrieved

and claiming either a right to be released or to have a judgment of conviction set

aside . . . [to] file a motion . . . to vacate, set aside, or correct the sentence, or to

make such order as necessary to correct a violation of his constitutional

rights.” Crim. P. 35(c)(3). Paragraph (c)(3) outlines the procedures that “apply to

the filing and hearing of such motions.” Id. As relevant here:

      • The court “shall promptly review all motions that substantially
        comply with Form 4, Petition for Postconviction Relief Pursuant to
        Crim. P. 35(c).” Crim. P. 35(c)(3)(IV).

      • If the motion, the file, and the record of the case show “that the
        defendant is not entitled to relief, the court shall enter written
        findings of fact and conclusions of law in denying the motion.” Id.

      • In the event the court doesn’t deny the relief requested based on the
        motion, the file, and the record of the case, it must: (1) serve the
        motion on the prosecution if the prosecution hasn’t yet been served
        the motion; and (2) serve the motion on the Office of the Public
        Defender if the defendant has requested counsel be appointed. Crim.
        P. 35(c)(3)(V).

      • If the court serves the motion on the Office of the Public Defender,
        then, within forty-nine days of service, that office must: indicate
        whether it intends to enter on behalf of the defendant, identify
        whether it has any conflicts of interest in representing the defendant,
        state whether it needs additional time to investigate the defendant’s
        claims, and add any claims it believes have arguable merit. Id.

      • Upon receipt of the response from the Office of the Public Defender,
        or immediately if the defendant did not request counsel or if the
        defendant already has counsel, the court must order the prosecution,
        within thirty-five days, to either respond to the defendant’s claims or
        request additional time to respond. Id. The court must also instruct


                                           22
         the defendant to reply to the prosecution’s response within
         twenty-one days. Id.

      • Thereafter, the court must “grant a prompt hearing on the motion
        unless, based on the pleadings, the court finds that it is appropriate to
        enter a ruling containing written findings of fact and conclusions of
        law.” Id.

      • If a hearing is held, the court must take whatever evidence is
        necessary. Id. Further, the court must enter written or oral findings
        granting or denying the relief requested within sixty-three days of the
        conclusion of the hearing or provide the parties notice of the date by
        which the ruling will be issued. Id.

¶46      Nowhere does Crim. P. 35(c)(3) discuss or even mention section 18-1-417.

Nor does that part of the rule reference attorney-client confidentialities. Simply

put, while Crim. P. 35(c)(3) establishes the procedures counsel and the court must

follow vis-à-vis an ineffective assistance claim, it says nothing about the automatic

waiver in subsection (1) or the required disclosures in subsection (2). To make the

automatic waiver and required disclosures contingent on the court’s decision to

set a hearing under Crim. P. 35(c)(3)(V) would require us to add words to the

statute. And “we do not add words to . . . a statute.” People ex rel. Rein v. Meagher,

2020 CO 56, ¶ 22, 465 P.3d 554, 560.

¶47      In any event, alternate defense counsel stands on shaky ground in

maintaining that subsection (2) is silent on the timing of the required disclosures

by current counsel. It isn’t. Subsection (2) expressly states that current counsel




                                           23
must     make       the   required    disclosures    “upon      request    of    the

prosecution.” § 18-1-417(2).

¶48    Given the clear language of section 18-1-417, to consult Crim. P. 35(c)(3)(V)

in construing the statute would be to look for answers to questions that don’t exist.

Where, as here, the statutory language is unambiguous, we “give effect to its plain

meaning and look no further.” Cowen, ¶ 12, 431 P.3d at 218.

¶49    We recognize that, despite the waiver in subsection (1) being automatic and

the required disclosures in subsection (2) being due upon request, prosecutors will

generally wait to seek confidential attorney-client information until, pursuant to

Crim. P. 35(c)(3)(V), the court has requested a response from them or subsequently

set a hearing. In our view, this is the preferred practice. Given the importance of

the protection afforded confidential attorney-client information, prosecutors

would do well to avoid requesting access to such information until they have a

need for it. After all, the court may end up denying the claim without requesting

a response from the prosecution or, if the prosecution files a response, without

holding a hearing.

¶50    The question still remains whether the prosecution may seek an order or use

an SDT to attempt to obtain access to the confidential information covered by

section 18-1-417.    The prosecution and the district court both argue that the

prosecution may do either or both. We disagree.



                                         24
                  D. Requests for Orders and Use of SDTs

¶51   Because the waiver in section 18-1-417 is automatic, it is improper for the

prosecution to request an order or use an SDT to attempt to obtain from the

allegedly ineffective counsel the confidential information subject to the statutory

waiver. Relatedly, because the waiver is cabined by the nature of the ineffective

assistance claim filed, it is improper for the prosecution to ever seek confidential

information that’s unrelated to the claim. Thus, whether through an order or an

SDT, attempting to compel the production of the allegedly ineffective counsel’s

entire case file without regard to the nature of the ineffective assistance claim

submitted runs afoul of Colorado law.

¶52   Here, after alternate defense counsel filed the Crim. P. 35(c) claim, the

prosecution requested an order finding a waiver of the attorney-client privilege

between Cortes-Gonzalez and the public defender. The prosecution then served

an SDT on the public defender to compel the production of her case files. But there

was no need for the court’s intervention.      Section 18-1-417(1) says as much.

See § 18-1-417(1) (eliminating the “need for an order by the court that

confidentiality has been waived” with respect to information related to the

ineffective assistance of counsel claim advanced).

¶53   Because the filing of the ineffective assistance claim automatically waived

Cortes-Gonzalez’s attorney-client privilege with the public defender, the



                                        25
prosecution was entitled to access any confidential information related to the

claim. All the prosecution had to do was properly request that information from

the public defender.

¶54   Moreover, the prosecution committed an additional error—it subpoenaed

the public defender’s case files in their entirety. The prosecution had no authority

to request production of the entire case files. Inasmuch as the statutory waiver is

limited to the confidential information related to the ineffective assistance claim

lodged, the prosecution was entitled to access only that information.

¶55   The prosecution and the district court believed, however, that the SDT

served on the public defender was necessary to allow the court to conduct an in

camera review of the unredacted copies of the case files. As we discuss next, the

prosecution and the district court incorrectly assumed that the prosecution is

always entitled to have the court perform an in camera review of the allegedly

ineffective counsel’s case files.

                       E. Requests for In Camera Review

¶56   We made clear in Madera that disclosure of a case file to the court for an in

camera review “is still a form of disclosure.” 112 P.3d at 691. We noted that, even

when the court’s in camera review results in no documents being released to the

moving party, it could still have “a chilling effect on attorneys and their clients,

especially if in camera review occurred frequently or was easily obtained.” Id.



                                        26
Emphasizing the importance of the attorney-client privilege, we cautioned that

trial courts “should be reluctant to review the contents of an attorney’s case file.”

Id. Furthermore, we said, separate and apart from the presumption in favor of the

privilege, there are challenges that should dissuade trial courts from unnecessarily

reviewing an attorney’s case file. Id. at 690. Specifically, we mentioned the

substantial burden such a review places on trial courts, not to mention the typical

lack of guidance that makes an in camera review “tedious at best and probably

unproductive as well.” Id. at 691.

¶57   Our comments in Madera cannot be squared with the position taken below

by the prosecution and the district court. Both the prosecution and the district

court seemed concerned with the prospect of having to rely on the public defender

to produce all of the confidential information in her case files related to the

ineffective assistance claim advanced. Digging in its heels, the prosecution now

argues that the public defender “is not an impartial party” and, therefore, the

district court, not the public defender, must determine what is relevant to the

ineffective assistance claim submitted. But nowhere in Madera did we carve out

an exception based on the prosecution’s mistrust of defense counsel. And such an

exception is infeasible because it would swallow the rule. If the prosecution’s

mistrust of a defense attorney sufficed to warrant an in camera review, the

prosecution could frequently and easily obtain in camera review of defense



                                         27
counsel’s case file. That would have an unacceptable chilling effect on attorneys

and their clients. The prosecution must instead trust that the allegedly ineffective

counsel will proceed in accordance with all ethical duties.

¶58   The district court and the prosecution maintain, however, that Madera

allows an in camera review of the allegedly ineffective counsel’s case file if the

prosecution makes a particular showing. We agree. But we disagree that the

district court here implicitly found that the prosecution made the requisite

showing.

                        F. Madera’s Required Showing

¶59   Drawing guidance from Madera, we conclude that, before undertaking an in

camera review of the allegedly ineffective counsel’s case file, the court must find

that there is an adequate factual basis to support a good faith belief by a reasonable

person that an in camera review of the materials may reveal that the attorney-client

privilege does not protect all of the documents in the case file. See Madera, 112 P.3d

at 690.    Under Madera, the court is called upon to use a six-part analytical

framework to ascertain whether the moving party has established the requisite

factual basis. Id. at 691. The court should determine:

      (1) as precisely as possible, the information sought to be discovered,
      (2) whether the information is relevant to a matter at issue,
      (3) whether the information could be obtained by any other means,
      (4) whether the information is privileged,
      (5) if it is privileged, whether the privilege has been waived, [and]
      (6) if it is privileged, but has been waived, . . . the scope of the waiver.

                                          28
Id.3

¶60    Recall, though, that we didn’t consider section 18-1-417 in Madera. And this

is the first time we analyze the interplay between the statute and the case.

¶61    We now hold that after the allegedly ineffective counsel has produced the

confidential information covered by the automatic waiver in section 18-1-417(1),

the court may grant a request for an in camera review of the allegedly ineffective

counsel’s entire case file if the prosecution clears the hurdle set forth in Madera. In

the event the court finds that the prosecution has satisfied the Madera standard, it

should order the allegedly ineffective counsel to produce the entire case file for an

in camera review to determine whether there is additional information related to

the ineffective assistance claim advanced. After any in camera review, the court

must disclose to the prosecution claim-related information not previously

produced.

¶62    Because the court here didn’t apply the analytical framework in Madera, it

failed to make the required determination. On remand, the court must apply

Madera and make appropriate findings.




3 Madera moved to withdraw his guilty plea under Crim. P. 32(d), not
Crim. P. 35(c). Madera, 112 P.3d at 689. But we see no basis to decline to apply our
analysis there to a Crim. P. 35(c) motion to withdraw.


                                          29
                          G. Instructions on Remand

¶63   On remand, the district court should return to the public defender the

unredacted copies of her case files. Further, after the prosecution has reviewed

the redacted copies of the public defender’s case files already in its possession, if

it has an adequate factual basis to support a good faith belief by a reasonable

person that an in camera review of the unredacted copies of the case files may

reveal that the attorney-client privilege does not protect all of the documents in

those files, it may attempt to make the showing required by Madera. In the event

the prosecution attempts to make such a showing, the court should follow the

six-factor analytical framework outlined in Madera. If the court determines that

the prosecution has satisfied the Madera standard, it should order the public

defender to produce her entire case file for an in camera review. After any in

camera review, the court must disclose to the prosecution claim-related

information omitted from the redacted copies of the case files.

                                 V. Conclusion

¶64   We conclude that the district court erred in ordering the public defender to

turn over the unredacted copies of her case files for an in camera review.

Accordingly, we make the rule absolute and remand for further proceedings

consistent with this opinion.




                                         30